                   IN THE UNITED ST ATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISIONS
                          C.A. No. 3:19-cv-00590-FDW


LEGRETT AF. CHEEK,

               Plaintiff,

V.

GURSTEL LAW FIRM, P.C., SHANNON N. CRANE,
WHITNEY M. JACOBSON, JESSE VASSALLO LOPEZ,

               Defendants.



                    DECLARATION OF WHITNEY M. JACOBSON


        I, Whitney M. Jacobson, declare and state the following

        1.     I am competent to testify as to the matters set forth herein. The facts stated

     within this declaration are within my personal knowledge and are true and correct.

        2.     I am employed by Defendant Gurstel Law, P.C. ("Gurstel Law Firm") as an

     associate attorney.

        3.     I live in the State of Arizona and do not own, lease or rent any property in

     the State ofNorth Carolina.

        4.     I do not have and I have never had continuous or regular occurring contacts

     with the State of North Carolina.




       Case 3:19-cv-00590-FDW-DSC Document 19 Filed 12/23/19 Page 1 of 2
       5.       As part of rny responsibilities for Gurstel Law Firrn, from October 2018

    through mid-2019       I performed collection   related work involving the defaulted credit

    card account that Plaintiff Legretta F. Cheek    ("Plaintiff') held with Bank AmericaN.A.

       6.       As part of this work, I mailed correspondence to the Plaintiff, to the address

   Plaintiff provided to Bank of America for the credit card account, al7124 W Linda

   Lane, Chandler, Artzona 85226 ("Plaintiff s Arizona Address")

       7.       I also filed documents     that relate to Plaintifls credit card account with

    Superior Court of Arizona, County of Maricopa, for the matter titled Bank of America.

   N.A.. Plaintiff. v. Legretta F. Cheek er a/. Defendant ("Creditor Lawsuit"),            Case

   Number, CV2018-156884

       8.       I never reached into or contacted the Plaintiff in the State of North Carolina

   and I never sent any mailings or other documents to the State of North Carolina

       9.       I   have reviewed the Complaint filed in this case and   I   have not performed

   any activities directed to the State of North Carolina that relate to Plaintiff s claims.




       I   declare under penalty of perjury that everything I have stated in this document is

true and correct


DATED:                              2019
                                                                 M. JACOBSON




     Case 3:19-cv-00590-FDW-DSC Document 19 Filed 12/23/19 Page 2 of 2
